Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we remand these cases to the Wayne Circuit Court to determine whether the court would have imposed materially different sentences under the sentencing procedure described in People v Lockridge, 498 Mich 358 (2015). On remand, the trial court shall follow the procedure described in Part VI of our opinion. If the trial court determines that it would not have imposed the same sentence absent the unconstitutional constraint on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is denied because we are not persuaded that the remaining question presented should be reviewed by this Court. We do not retain jurisdiction.